UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6910


MICHAEL RAY FORTUNA,

                     Plaintiff - Appellant,

              v.

MR. HUDGINS, Warden; DR. ANDERSON, Doctor at Medical Services; MRS.
WILSON, Physician’s Assistant; NURSE BREHMUR, Nurse at Medical Services,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:21-cv-00072-JPB-JPM)


Submitted: October 28, 2021                                 Decided: November 12, 2021


Before WYNN and HARRIS, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Ray Fortuna, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Ray Fortuna appeals the district court’s order dismissing under 28 U.S.C.

§ 1915(e)(2)(B) his complaint filed pursuant to Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971). On appeal, we confine our review to

the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Fortuna’s informal

brief does not challenge the district court’s conclusion that Bivens does not provide a

remedy for the types of claims Fortuna raised, he has forfeited appellate review of the

court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal

brief is an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). In any event, we conclude that Fortuna’s claim would fail for

the reasons stated by the district court.    Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2